DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) and Species I (Figures 1A-1B, 3A-3B, 3E, 3F, 3H, 4, 5A-5B, 8A-8B, 10, 11-12 in the reply filed on 11/22/2020 is acknowledged.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2020.


Response to Arguments
Applicant's arguments filed on 11/17/2021 have been fully considered but they are not persuasive.   
In re pages 11-13, Applicant argues that Rammah does not teach or suggest “the back wall comprising a singular integrally formed structure including a first section defining a first exterior surface of the portable electronic device, and a second section defining a second exterior surface of the portable electronic device that is parallel to and vertically displaced from the first exterior surface,” as amended in claim 1, and 
Rammah does not teach or suggest “a back wall comprising a singular integrally formed structure defining a first external surface of the portable electronic device and defining a second external surface of the portable electronic device that is parallel to and vertically displaced from the first external surface,” as recited in claim 9.
In response, the Examiner respectfully disagrees.
Regarding claim 1,  claim 1 is amended with limitation “the back wall comprising a singular integrally formed structure including a first section defining a first exterior surface of the portable electronic device, and a second section defining a second exterior surface of the portable electronic device that is parallel to and vertically displaced from the first exterior surface,” the Examiner considers that amended claims 1 and 9 are still read on Rammah et al. with alternative claim interpretation as shown in figure 2.
Rammah et al. (Figure 2, paragraphs [0046]-[0048]) discloses the back wall 130 of the enclosure 110 includes a protruding trim structure 140 (i.e., a second section defining a second exterior surface of the portable electronic device) that is joined to and extends from the back wall 130.  Note that the section of back wall, which does not includes the protruding trim structure 140, is read as first section defining a second exterior surface of the portable electronic device. See annotation of Figure 2 below.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				FIG. 2 of RAMMAH (ANNOTATED)


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
FIG. 5 of RAMMAH (ANNOTATED)
   				
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-5, 7-10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rammah et al. (2019/0082546).
Regarding claim 1, Rammah et al. discloses a portable electronic device comprising:
a housing (enclosure 110 of portable electronic device 200, figure 2, paragraphs [0046]-[0048]) having side walls (side walls 112C, figures 1A-2, paragraph [0037]) and a back wall (back wall 130, figures 1A-2, paragraphs [0045]-[0048]) that define a cavity (cavity, figures 1A-2, paragraph [0037]), the back wall comprising a singular integrally formed structure including a first section (section of back wall 130, which does not includes the protruding trim structure 140, figures 1A-2, paragraphs [0045]-[0048]) defining a first exterior surface of the portable electronic device, and a second section (a protruding trim structure 140, figures 1A-2, paragraphs [0045]-[0048]) defining a second exterior surface of the portable electronic device that is parallel to and vertically displaced from the first exterior surface (the surface of the protruding portion 140 is parallel and vertically displaced from surface of back wall 130, figures 1A-2);
a brace structure (brace structure 540, figure 5, paragraphs [0058]-[0061]) that is joined to the back wall and carries a camera module (operational component 550, figure 5, paragraphs [0058]-[0061]) within the cavity; 
a trim structure (protruding trim structure 520, see figure 5 and annotation of figure 5 above, figure 5, paragraphs [0058]-[0061]) disposed between the camera module and the second section of the singular integrally formed structure, wherein the trim structure defines a third exterior surface (i.e., the outer surface of protruding trim structure 540, see figure 5 and annotation of figure 5 above) that is vertically displaced from the second exterior surface; and 


Regarding claim 4, Rammah et al. discloses wherein the back wall is glass (the support plate 330 is formed of glass).

Regarding claim 5, Rammah et al. discloses wherein the side walls comprise stainless steel (enclosure 310 may be formed of stainless steel (paragraph [0050]).

Regarding claim 7, Rammah et al. discloses wherein the first section has a first thickness, and the second section has a second thickness greater than the first thickness (see figure 5 and annotation of figure 5 above).

Regarding claim 8, Rammah et al. discloses wherein the trim structure overlays at least a portion of the second exterior surface of the second section of the singular integrally formed structure (see figure 5 and annotation of figure 5 above).

Regarding claim 9, Rammah et al. discloses a portable electronic device comprising:
a housing member (enclosure 110 of portable electronic device 200, figure 2, paragraphs [0046]-[0048]) comprising side walls; 
a first cover member and a second cover member (see figures 1A-2) that are coupled to the housing member, the second cover member forming a back wall (back wall 130, figures 1A-2, paragraphs [0045]-[0048]) comprising a singular integrally formed structure defining a first external , figures 1A-2, paragraphs [0045]-[0048]) and a second external surface (surface of protruding trim structure 140, figures 1A-2, paragraphs [0045]-[0048]) of the portable electronic device that is parallel to and vertically displaced from the first external surface (the surface of the protruding portion 140 is parallel and vertically displaced from surface of back wall 130, figures 1A-2), wherein the side walls and at least one of the first or second cover members define a cavity (cavity, figures 1A-2, paragraph [0037]); 
a camera module (operational component 550, figure 5, paragraphs [0058]-[0061]); 
a brace structure (brace structure 540, figure 5, paragraphs [0058]-[0061]) that carries the camera module and positions the camera module within the cavity; 
an outer trim structure (protruding trim structure 540, see figure 5, and annotation of figure 5 above, paragraphs [0056]-[0060]) defining a third external surface that overlays at least a portion of the second external surface; and 
an inner trim structure (trim structure 542, see figure 5, and annotation of figure 5 above, paragraphs [0056]-[0060]) joined to the outer trim structure and defining a fourth external surface that extends proud of the third external surface of the outer trim structure (see figure 5, and annotation of figure 5 above).

Regarding claim 10, Rammah et al. discloses comprising an O-ring seal that is disposed between the second cover member and the inner trim structure (an O-ring 544, see figure 5 and annotation of figure 5 above, paragraph [0063]).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rammah et al. (2019/0082546) in view of Lee et al. (US 2018/0295292).
Regarding claim 2, Rammah et al. fails to disclose wherein the brace structure comprises a wall and a biasing spring, the biasing spring biasing the camera module against the wall.
However, Lee et al. discloses the spring 104 may be fixed the turret 1020 to one side of the case 1080, figure 10, paragraph [0163], which indicates that the spring 104 biasing the turret 1020 against the case 1080.


Regarding claim 12, see Examiner’s comments regarding claim 2.

Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rammah et al. (2019/0082546) in view of Havskjold et al. (US 2015/0198864).
Regarding claim 3, Rammah et al. fails to disclose a washer that is welded to the brace structure and the trim structure.
However, Havskjold et al. discloses a washer (first shock mount 206, figure 2, paragraph [0027]) that is welded to the brace structure and the trim structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Rammah et al. by the teaching of Havskjold et al. in order to have the camera module to be fully contained within the circumference formed by first shock mount (i.e., washer) along a periphery of camera trim (paragraph [0027]).

Regarding claim 15, see Examiner’s comments regarding claim 3.

Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rammah et al. (2019/0082546) in view of Jarvis et al. (US 2019/0082083).
Regarding claim 11, Rammah et al. fails to disclose wherein the camera module comprises a chassis that carries a camera turret, and an outer surface of the camera turret is co-planar to the fourth external surface of the inner trim structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Rammah et al. by the teaching of Jarvis et al. in order to connect the portion of the input/output assembly and the exterior surface of a portable electronic device together (paragraph [0007]).

Regarding claim 13, Rammah et al. fails to disclose wherein the fourth external surface of the inner trim structure has a diamond-like carbon (DLC) coating.
However, Jarvis et al. discloses wherein the fourth external surface of the inner trim structure has a diamond-like carbon (DLC) coating (Jarvis et al. discloses the internal surface (or the entire trim 230) of trim 230 can be coated with a diamond-like carbon coating with non-reflective surface texturing, paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Rammah et al. by the teaching of Jarvis et al. in order to suppress any potential biochemical interactions at a surface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/20/2021